UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------------- x

JEAN RICHARD SEVERIN,
                                                                            NOTICE OF MOTION FOR
                                                            Plaintiff,      JUDGMENT ON THE
                                                                            PLEADINGS
                              -against-
                                                                            19-CV-00775 (MKV) (RWL)
NEW YORK CITY DEPARTMENT OF EDUCATION, et
al.,

                                                         Defendants.

----------------------------------------------------------------------- x


                 PLEASE TAKE NOTICE that upon the declaration of Lillian P. Wesley, dated

April 30, 2020, and the exhibits annexed thereto, the accompanying memorandum of law in

support of their motion for judgment on the pleadings pursuant to Fed. R. Civ. P. 12(c), dated

April 30, 2020, and upon all other pleadings and proceedings heretofore had herein, Defendants

will move in this Court before the Honorable Mary Kay Vyskocil, United States District Judge,

at the United States Courthouse for the Southern District of New York, located at 500 Pearl

Street, New York, New York, on a date and at a time to be designated by the Court, for an order

dismissing the Complaint in its entirety and granting Defendants such other and further relief as

the Court deems just and proper.

                 PLEASE TAKE FURTHER NOTICE that pursuant to the schedule set by the
Court, opposition papers, if any, are to be filed by May 15, 2020, and reply papers are to be filed

by May 25, 2020.



Dated:         April 30, 2020
               New York, New York




ABRAMS, GORELICK, FRIEDMAN &                          JAMES E. JOHNSON
JACOBSON, LLP                                         Corporation Counsel of the
Attorney for Defendant Jordan Barnett                    City of New York
One Battery Park Plaza- 4th Floor                     Attorney for Defendants New York City
New York, NY 10004                                    Department of Education, Steven Dorcely, and
(212) 422-1200                                        Michael Prayor
                                                      100 Church Street
                                                      New York, New York 10007
                                                      (212) 356-2079



By:           s/                                      By:            s/
         JAMES E. KIMMEL, ESQ.                                LILLIAN P. WESLEY
                                                              Assistant Corporation Counsel



TO:      GLASS & HOGROGIAN, LLP (via ECF)
         Attorneys for Plaintiff
         85 Broad Street, 18th Floor
         New York, New York 10004
         (212) 537-6859




                                               -2-
